DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 17-19 and 23 are objected to because of the following informalities:
(claim 1, line 6) “the completion” should be changed to “the tubular string”.
(claim 4, lines 2-3) “carbon fiber. polyetheretherketone” should be changed to “carbon fiber, polyetheretherketone”.
(claim 17, line 2) “chemical injection tubing” should be changed to “a chemical injection tubing”.
(claim 17, line 4) “the terminal end” should be changed to “the terminal end portion”.
(claim 18, line 2) “the completion” should be changed to “the tubular”.
(claim 18, line 3) “the completion” should be changed to “the tubular”.
(claim 19, line 2) “the completion” should be changed to “the tubular”.
(claim 19, lines 3-4) “the completion” should be changed to “the tubular”.
(claim 23, line 2) “the completion” should be changed to “the tubular”.
(claim 23, line 3) “the completion” should be changed to “the tubular”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeltmann et al. (6,047,773).
As concerns claim 1, Zeltmann shows a resource exploration and recovery system (Fig. 8) comprising: a first system (surface equipment); a second system extending into a wellbore (12B) having an annular wall, the second system including a tubular string (96) extending into the wellbore and being anchored to the annular wall by one or more packer (92); a chemical injection tubing (108) extending from the first system into the tubular string, the chemical injection tubing including a terminal end portion; a chemical introduction system (chemical source) arranged at the first system and fluidically connected to the chemical injection tubing, the chemical introduction system being operable to deliver a chemical into the chemical injection tubing (col 10, ln 1-4); and a chemical injector assembly (46, 102; col 14, ln 23-32) mounted to the terminal end portion, the chemical injector assembly including an anchor (100) that secures the chemical injector assembly in the tubular string and a chemical injector valve (46; col 8, ln 66 – col 9, ln 8).
As concerns claim 17, Zeltmann shows a method of treating a completed wellbore (Fig. 8) comprising: introducing a chemical injection tubing (108) having a terminal end portion into a tubular (96) supporting one or more packers (92) that are in contact with an annular wellbore wall (40B, 12B); anchoring (100) an injector assembly (46, 102; col 14, ln 23-32) mounted to the terminal end portion of the chemical injection tubing to an inner surface of the tubular; and injecting a treatment fluid through the injector assembly mounted at the terminal end portion (col 10, ln 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeltmann et al. as applied to claims 1 and 17 above, and further in view of Headworth (2003/0056954).
As concerns claim 2, Zeltmann discloses the claimed invention except for wherein the chemical injection tubing includes an inner tubular defining a chemical resistant inner surface and an outer tubular defining one of an outer protective surface, a glide surface, and a stiffening element.  Headworth teaches wherein a chemical injection tubing (70, 80) includes an inner tubular (100) defining a chemical resistant inner surface and an outer tubular (110, 112, 114, 116) defining one of an outer protective surface, a glide surface, and a stiffening element (Fig. 2 & 4; paragraph 0101).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeltmann, as taught by Headworth, to include an inner tubular and an outer tubular for the expected benefit of providing an inner impermeable fluid liner, and outer structural and wear layers, which allows for a strong, lightweight chemical injection tubing.  Thus, one of ordinary skill in the art would have recognized that forming the chemical injection tubing with an inner tubular and an outer tubular would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 3, the combination teaches wherein the inner tubular comprises one of stainless steel, carbon steel, and thermoplastic (Headworth: paragraph 0101).
As concerns claim 4, the combination teaches wherein the outer tubular comprises a non-electrically conductive material including one of carbon fiber, polyetheretherketone (PEEK), and polytetrafluoroethylene (PTFE) (Headworth: paragraph 0101).
As concerns claim 12, Zeltmann discloses the claimed invention except for wherein at least a portion of the chemical injection tubing is neutrally buoyant.  Headworth teaches wherein at least a portion of a chemical injection tubing (70, 80) is neutrally buoyant (paragraph 0084).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeltmann, as taught by Headworth, to have formed the chemical injection tubing to be neutrally buoyant for the expected benefit of reducing friction as the tubing is moved in the fluids in the completion.  Thus, one of ordinary skill in the art would have recognized that forming the chemical injection tubing to be neutrally buoyant would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 13, the combination teaches wherein the chemical injection tubing includes a coating configured to trap air bubbles in the wellbore (Headworth: paragraph 0088).
As concerns claim 14, the combination teaches wherein at least a portion of the chemical injection tubing includes a material impregnated with a buoyant material (Headworth: paragraph 0088).
As concerns claim 15, the combination teaches wherein the buoyant material comprises gas (Headworth: paragraph 0088).
As concerns claim 16, the combination teaches wherein the portion of the chemical injection tubing is neutrally buoyant in a selected fluid (Headworth: paragraph 0084).
As concerns claim 23, Zeltmann discloses the claimed invention except for wherein introducing the chemical injection tubing into the tubular includes floating at least a portion of the chemical injection tubing in a fluid pumped into the tubular.  Headworth teaches wherein introducing a chemical injection tubing (70, 80) into a tubular (50) includes floating at least a portion of the chemical injection tubing in a fluid pumped into the tubular (paragraph 0084).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeltmann, as taught by Headworth, to have formed the chemical injection tubing to be neutrally buoyant for the expected benefit of reducing friction as the tubing is moved in the fluids in the tubular.  Thus, one of ordinary skill in the art would have recognized that forming the chemical injection tubing to be neutrally buoyant would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zeltmann et al. as applied to claim 17 above, and further in view of McDougall et al. (2014/0116724).
As concerns claim 18, Zeltmann discloses the claimed invention except for wherein introducing the chemical injection tubing into the tubular includes guiding the chemical injection tubing under force of gravity through a first portion of the tubular.  McDougall teaches wherein introducing a tubing (34) into a tubular (24) includes guiding the tubing under force of gravity through a first portion (26) of the tubular (Fig. 1).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeltmann, as taught by McDougall, to include one or more wipers on the chemical injection tubing for the expected benefit of interacting with the fluid pumped into the annulus to urge the chemical injection tubing along the wellbore.  Thus, one of ordinary skill in the art would have recognized that using one or more wipers mounted on the chemical injection tubing would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 19, the combination teaches wherein introducing the chemical injection tubing (McDougall: 34) into the tubular (McDougall: 24) includes pumping a fluid (McDougall: 44) from a chemical introduction system (McDougall: 46) into an annulus of the completed wellbore to urge the chemical injection tubing along a second portion (McDougall: 28) of the tubular (McDougall: Fig. 1; paragraph 0025).
As concerns claim 20, the combination teaches wherein pumping the fluid includes engaging one or more wipers (McDougall: 38, 42) mounted to the chemical injection tubing (McDougall: Fig. 1; paragraph 0025).
As concerns claim 22, the combination teaches collapsing the one or more wipers onto the chemical injection tubing (McDougall: paragraph 0024).

Claims 5-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeltmann et al. and Headworth as applied to claim 2 above, and further in view of McDougall et al.
As concerns claim 5, the combination of Zeltmann and Headworth discloses the claimed invention except for one or more wipers mounted to the chemical injection tubing.  McDougall teaches one or more wipers (38, 42) mounted to a chemical injection tubing (34).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeltmann and Headworth, as taught by McDougall, to include one or more wipers on the chemical injection tubing for the expected benefit of interacting with the fluid pumped into the annulus to urge the chemical injection tubing along the wellbore.  Thus, one of ordinary skill in the art would have recognized that using one or more wipers mounted on the chemical injection tubing would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 6, the combination teaches wherein the one or more wipers are detachably mounted to the outer protective surface (McDougall: paragraph 0023).
As concerns claim 7, the combination teaches wherein each of the one or more wipers includes a central portion (McDougall: 38) mounted to the outer protective surface and one or more fins (McDougall: 42) projecting outwardly from the central portion (McDougall: Fig. 1; paragraph 0024).
As concerns claim 9, the combination teaches wherein each of the one or more fins is mounted to the central portion through a corresponding hinge (McDougall: paragraph 0024).
As concerns claim 11, the combination teaches wherein the one or more fins define an outer diameter of corresponding ones of the one or more wipers, the outer diameter being less than an internal diameter of the casing (McDougall: Fig. 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zeltmann et al. and McDougall et al. as applied to claim 20 above, and further in view of Angeles Boza et al. (9,322,239).
As concerns claim 21, the combination of Zeltmann and McDougall discloses the claimed invention except for degrading at least a portion of the one or more wipers at a selected time.  Angeles Boza teaches degrading at least a portion of one or more wipers (200) at a selected time (col 8, In 27-50).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeltmann and McDougall, as taught by Angeles Boza, to include one or more wipers on the chemical injection tubing which are degradable for the expected benefit of after interacting with the fluid pumped into the annulus to urge the chemical injection tubing along the wellbore, the one or more wipers are configured to be destroyed within the wellbore.  Thus, one of ordinary skill in the art would have recognized that using one or more wipers mounted on the chemical injection tubing which are degradable would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeltmann et al., Headworth and McDougall et al. as applied to claim 7 above, and further in view of Angeles Boza et al.
As concerns claims 8 and 10, the combination of Zeltmann, Headworth and McDougall discloses the claimed invention except for wherein each of the one or more fins is formed from a degradable material.  Angeles Boza teaches wherein each of one or more fins (200) is formed from a degradable material (col 8, In 27-50).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeltmann, Headworth and McDougall, as taught by Angeles Boza, to include one or more fins on the chemical injection tubing which are degradable for the expected benefit of after interacting with the fluid pumped into the annulus to urge the chemical injection tubing along the wellbore, the one or more fins are configured to be destroyed within the wellbore.  Thus, one of ordinary skill in the art would have recognized that using one or more wipers mounted on the chemical injection tubing which are degradable would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679